Citation Nr: 1333150	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, New Hampshire


THE ISSUE

Entitlement to a Home Improvement and Structural Alteration (HISA) grant for the cost of installing a hydrotherapy tub in the Veteran's residence.

(The issues of entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability due to service-connected disabilities, entitlement to service connection for a neurologic disability of the left upper extremity, a neurologic disability of the lower extremities, a pelvic/bilateral hip disability, hypertension, and a disability manifested by chronic fatigue, entitlement to a higher initial rating for posttraumatic stress disorder with depressive disorder, and entitlement to increased ratings for a sprained right thumb with metacarpophalangeal joint instability, degenerative disc and joint disease of the cervical spine, degenerative disc disease of the lumbar spine, a right knee strain, status post left wrist arthrotomy, scapholunate ligament reconstruction with blatt capsulodesis, a right ankle strain, dislocation of the left 4th extensor tendon, and status post acromioclavicular joint separation of the right shoulder with acromioclavicular joint arthritis, and entitlement to a temporary total rating because of treatment for a service-connected or other disability subject to compensation are the subject of a separate decision of the Board)
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.  He received the Joint Service Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from July 2005, November 2006, December 2008, March 2009, and March 2012 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a February 2007 decision, the VA Medical Center in Manchester, New Hampshire denied entitlement to a Home Improvement and Structural Alteration (HISA) grant for the cost of installing a hydrotherapy tub in the Veteran's residence.  The Veteran subsequently submitted a notice of disagreement with that decision later that month.  A statement of the case has not been issued as to the claim for a HISA grant.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this claim for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issue of entitlement to a HISA grant for the cost of installing a hydrotherapy tub in the Veteran's residence.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

